Cite as 2014 Ark. 425

                SUPREME COURT OF ARKANSAS
                                      No.   CV-14-786

OLA ROSE GAFFORD AND RANDY                         Opinion Delivered October 9, 2014
GAFFORD
                  PETITIONERS                      REQUEST TO CERTIFY QUESTION
                                                   OF LAW FROM THE UNITED
V.                                                 STATES DISTRICT COURT FOR
                                                   THE EASTERN DISTRICT OF
                                                   ARKANSAS (WESTERN DIVISION)
ALLSTATE INSURANCE COMPANY
                 RESPONDENT                        CERTIFIED QUESTION ACCEPTED.



                                       PER CURIAM


       In accordance with section 2(D)(3) of amendment 80 to the Arkansas Constitution and

Rule 6-8 of the Rules of the Supreme Court and Court of Appeals of the State of Arkansas,

the Honorable James M. Moody, Jr., of the United States District Court for the Eastern

District of Arkansas (Western Division) filed a motion and certification order with our clerk

on September 16, 2014. The certifying court requests that we answer a question of law that

may be determinative of a cause now pending in the certifying court, because it appears that

there is no controlling precedent in the decisions of the Arkansas Supreme Court.

       After a review of the certifying court’s analysis and explanation of the need for this

court to answer the question of law presently pending in that court, we accept certification

of the following question, as herein formulated:

              Whether the recovery of attorney’s fees to an insured in an insurance-contract
       action are exclusively available pursuant to Arkansas Code Annotated section 23-79-
       208 (Repl. 2014), precluding an award of attorney’s fees pursuant to Arkansas Code
       Annotated section 16-22-308 (Repl. 1999)?
                                     Cite as 2014 Ark. 425

      This per curiam order constitutes notice of our acceptance of the certification of this

question of law. For purposes of the pending proceeding in this court, the following

requirements are imposed:

      A. Time limits will be calculated from the date of this per curiam order
      accepting certification. The plaintiffs in the underlying action, Ola Rose
      Gafford and Randy Gafford, are designated as the moving parties and will be
      denoted as the “Petitioners,” and their brief is due thirty days from the date of
      this per curiam. The defendant, Allstate Insurance Company, shall be denoted
      as the “Respondent,” and its brief shall be due thirty days after the filing of
      Petitioners’ brief. Petitioners may file a reply brief within fifteen days after
      Respondent’s brief has been filed.

      B. The briefs shall comply with this court’s rules as in other cases except for the
      briefs’ content. Only the following items required in Arkansas Supreme Court
      Rule 4-2(a) shall be included:

             (3) Points on appeal which shall correspond to the certified
             question of law to be answered in the federal district court’s
             certification order.

             (4) Table of authorities.

             (6) Statement of the case which shall correspond to the facts
             relevant to the certified question of law as stated in the federal
             district court’s certification order.

             (7) Argument.

             (8) Addendum.

             (9) Cover for briefs.

      C. Oral argument will only be permitted if this court concludes that it will be
      helpful for presentation of the issues.


      D. Arkansas Supreme Court Rule 4-6 with respect to amicus curiae briefs will
      apply.


                                              2
                                     Cite as 2014 Ark. 425

       E. This matter will be processed as any case on appeal.

       F. Rule XIV of the Rules Governing Admission to the Bar shall apply to the
       attorneys for the Petitioners and the Respondent.

       Pursuant to Arkansas Supreme Court Rule 6-8(d), we request that the parties include

in an addendum the following pleadings: the complaint; the answer, if any; the judgment; the

motion for attorney’s fees and the response, if any; the order awarding attorney’s fees; the

motion to reconsider the award of attorney’s fees, and any response, reply, and briefs

pertaining to the fee issue. In addition, if the parties believe that any additional pleadings will

be useful to our understanding of the legal issues presented, those pleadings should be included

as well.

       Certified question accepted.

       DANIELSON, J., not participating.




                                                3